Citation Nr: 1641591	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  08-39 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for disability claimed as residual(s) of a broken finger of the right hand.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1970 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied service connection for a disability claimed as residuals of a broken finger of the right hand.  In May 2008, the Veteran filed a notice of disagreement (NOD) with the determination.  A statement of the case (SOC) was issued in December 2008, and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.  

In June 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In May 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of these hearings have been associated with the record.

In September 2013, the Board, inter alia,  granted the Veteran's petition to reopen a claim for service connection for disability claimed as residuals of a broken finger of the right hand, and remanded the reopened claim to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ denied the de novo claim for service connection   (as reflected in a February 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board.

In January 2016, the Board again remanded the claim on appeal to the AOJ for further development.  After accomplishing further action, in May 2016, the AOJ continued to deny the claim (as reflected in a May 2016 supplemental statement of the case (SSOC)), and returned the matter to the Board.   

As for the matter of representation,  the Board notes that the claims file reflects that the Veteran was previously represented by The American Legion (as reflected in a September 2006 VA Form 21-22, Appointment of Individual as Claimant's Representative).  That representation was later revoked.  In May 2016, the Veteran submitted another VA Form 21-22 in favor of the Virginia Department of Veterans Services.  The Board recognizes the change in representation.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals that with exception of VA treatment records from the Columbia VA Medical Center (VAMC) dated from October 2012 to March 2016, the documents are either duplicative of those contained in the VMBS file or irrelevant to the claim on appeal.  All such records have been reviewed 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran reportedly experienced an in-service right hand injury and  his service records include the report of a June 1971 X-ray noted to reveal a fracture to the head of the fifth metacarpal with minor angulation; however, no chronic disability affecting the right hand was shown in service or for years thereafter.

3.  Although there is evidence suggesting current rheumatoid arthritis of the right hand and wrist, competent, probative medical opinion evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, disability residual to the in-service injury claimed as a broken finger of the right hand.


CONCLUSION OF LAW

The criteria for service connection for disability claimed as residual(s) of a broken finger of the right hand are not met.  38 C.F.R. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the (AMC.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2008 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection..  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, as well as VA treatment records.  the reports of VA examination, and private treatment and other records from the Social Security Administration (SSA).  Also of record and considered in connection with the claim is the transcript of the May 2013 Board hearing, along with e written statements provided by the Veteran, by his representative, and by an associate, Mr. W.R.H. on his behalf;). The Board finds that no further action on the claim, prior to appellate consideration, is required.

As noted, the Veteran was provided an opportunity to set forth his contentions during hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the hearing was legally sufficient. 

Here, during the May 2013 hearing, the undersigned identified the issue on appeal, and elicited testimony from the Veteran with respect to the nature of this disability, current treatment, and as to the existence of outstanding, pertinent evidence.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, action to further develop the claim was directed and undertaken on two separate occasions. 

During the Board hearing, the Veteran stated that he was treated at the Lewis Gale Hospital located in Roanoke, Virginia.  See Hearing Transcript at 13.  Subsequent to the Board's September 2013 remand, in  October 2013, the Veteran provided appropriate authorization  for  VA to obtain his treatment records for his right hand from the Lewis Gale Medical Center from 2008 to the present.  By letters dated in December 2013 and January 2014, the Health Information Management Department of the Lewis Gale Hospital replied that they were unable to locate the medical records for the Veteran. 

Also, as requested by the Board in the  January 2016 remand, the AOJ obtained from the Columbia VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2013, and from Salem VAMC since February 2013.  Further, the Board also requested that the AOJ send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The Veteran did not respond. 

Hence, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible, and that no further action in this regard is required,  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with prior remand directives is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


The Veteran seeks service connection for residuals of a broken finger of the right hand; he has asserted that he had sustained an injury to his right hand when it was caught between a wall and a locker.  See October 2007 Hand VA Examination Report.  The Veteran also has asserted that he had two broken knuckles on the right hand during service.  See May 2008 VA Form 21-4138. 

 Service treatment records reference such an injury, and include the report of a  June 1971 X-ray which revealed found a fracture to the head of the fifth metacarpal with minor angulation.  A November 1971 service treatment record indicates that  X-ray identified an old fracture of the fifth metacarpal with no current fracture.  The diagnosis was possible fracture of the fourth and fifth metacarpals.  The Veteran also reported a history of broken bones in his March 1973 discharge Report of Medical History.  

Post-service, VA treatment records from Columbia VAMC, Durham VAMC and Salem VAMC reflect that the Veteran was treated for pain and swelling of the right, ring finger, right fourth finger, and left index finger.  Specifically, a September 2007 VA treatment record shows the Veteran had a history of swelling in the right, second finger after trauma and pain, and also in the right, fourth PIP with no previous trauma.  An October 2007 VA rheumatology consult shows the Veteran reported swelling in the fingers and feet.  The clinician's impression was inflammatory arthritis of the right ring and left index fingers.  

An October 2007 VA hand examination report shows that the Veteran reported injuring the little finger of his right hand in 1972, during military service, which was treated with casting of the right hand.  He stated that he received no current care for the finger.  He also reported a history of swelling fingers, and swelling of the hands and elbow that was diagnosed as rheumatoid arthritis for which he is currently treated.  Examination revealed a normal right hand.  The examiner also noted than an October 2007 VA hand X-ray revealed a chronic appearing deformity in the right fifth metacarpal bone compatible with a remote injury.  The examiner observed that  Veteran had a  right hand/finger condition identified by X-ray evidence of previous trauma to the fifth metacarpal bone.  However, he opined e opined that there was no residual hand or finger condition related to the previous trauma and also that the Veteran's history of rheumatoid arthritis was not associated with the previous trauma.  

A December 2007 VA treatment record reflects that X-ray of the hands did not reveal any joint erosion.  A Mach 2008 treatment record shows the Veteran was also treated for pain and swelling in the right PIP.  A subsequent July 2008 treatment record shows the Veteran was treated for pain in his right, second and fourth fingers.  Another July 2008 VA rheumatology note indicates that the Veteran's right hand and wrist were swollen he was diagnosed with rheumatoid arthritis.  

Aa July 2010 VA examiner found that there was no hand or finger disability that was a residual of the Veteran's in-service injury but did not discuss the October 2007 X-ray results.  Accordingly,  in the , the Board instructed that an etiology opinion was to be obtained in its September 2013 remand.

In the subsequent December 2013 VA examination report, the VA physician  noted the 1971 diagnosis of fifth metacarpal fracture and the VA physician opined that it was less likely than not (less than 50 percent probability) that the Veteran's diagnosed disability was incurred in or caused by the claimed in-service injury, event or illness as there was a history of a distal fifth metacarpal fracture within the service treatment records and that a recent X-ray had revealed evidence of a healed fracture of that finger with no evidence of malunion or non-union.  The physician further reasoned that the Veteran's current hand complaints were secondary to arthritis/rheumatoid arthritis.  However, the December 2013 physician did not explain why the Veteran's current hand complaints were related to arthritis/rheumatoid arthritis or address the etiology of the Veteran's arthritis/rheumatoid arthritis.  Accordingly, in the January 2016 remand, the Board directed that the AOJ obtain addendum opinion.

In a  March 2016 addendum  opinion, a VA physician acknowledged the June 1971 in service hand injury and the October 2007 X-ray findings  and offered the following opinion:

Based on evidence of records, with subsequent x-rays, there is no evidence of residuals/ arthritis related to remote fracture of RIGHT 5th metatarsal.  Arthritis which is mentioned on [X[-ray in 2012, which first presents in bilateral hands and wrists is characteristic of rheumatoid arthritis, which is physiologically unrelated to osteoarthritis, and is not localized to 5th RIGHT metacarpal.  Current Bilateral hand/wrist rheumatoid arthritis is physiologically unrelated to and therefore is less likely as not related to fracture of 5th metacarpal in service some 45+ years prior.

Additional VA treatment records include the report of a July 2012 VA X-ray of the bilateral hands which reflects  findings of rheumatoid arthritis, noting  an onset of several years prior.  January 2016 VA treatment records show that the Veteran participated in physical therapy for his right hand and wrist post-surgery of the right elbow; however, these notes do not reference a broken finger of the right hand or identify any residuals thereof.

As instructed in the Board's January 2016 remand, the AOJ obtained an addendum medical opinion to address whether the Veteran suffers from residuals to his in-service distal fifth metacarpal fracture; whether his current hand complaints were related to arthritis/rheumatoid arthritis; and to address the etiology of the Veteran's arthritis/rheumatoid arthritis.  Following review of the Veteran's claims file, in a March 2016 opinion, the VA physician opined that based on the evidence of record, bilateral hand/wrist rheumatoid arthritis is physiologically unrelated to osteoarthritis, which is identified on the March 2012 X-ray, and therefore is less likely as not related to fracture of the fifth metacarpal in service some 45 plus years prior.  The physician noted that the October 2007 VA X-ray identified chronic appearing deformity in the fifth metacarpal bone compatible with a remote injury and no arthritic changes, as well as the Veteran's service treatment record, which documents a fracture to the head of the fifth metacarpal with minor angulation.  He further opined that there is no evidence of residuals/arthritis related to the remote fracture of the right, fifth metacarpal.

While it is clear that the Veteran suffered an in-service injury to the right hand during service, given the forgoing, the Board finds that competent, probative evidence establishes that  he does not suffer from any current disability residual to such injury results a residual disability as a result of this injury.  

As noted, the Veteran has asserted experiencing in service, and a former service comrade reported that he recalled seeing a photo of the Veteran wearing a cast during service.    Both are competent to report matters within their personal knowledge, to injury and symptoms experienced or observed.   See 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  These reports are, essentially, corroborated by the service records, to include rhe June 1971 report.  As in-service injury is established, lay reports in this regard are deemed credible.   However, the record does not reflect that a chronic disability affecting the right hand was present during service, and there is no medical indicia of any such disability for years after service.

Furthermore, in the only opinions to address whether there exists a medical nexus between any in-service righty hand current residuals of a broken finger of the right hand and service, VA providers have rendered opinions that  all weigh against the claim for service connection.  In particular, the December 2013 and March 2016 opinions were based on full consideration of the Veteran's documented history and supported by stated rationale, they are entitled to significant probative weight on the medical questions upon which  this claim turns.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  .

Significantly, there is no contrary medical evidence or opinion of record-i.e., that, in fact, establishes a medical nexus between current right hand disability and service, to include injury therein-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.   Although, during the Board hearing, the Veteran stated that a physician told him that the arthritis in the hands is "more than likely because" of the injury that he had in service., the Board notes that review of the record does not reveal any such documented opinion from a medical provider to that effect.  Furthermore, the Veteran's assertion as to what a doctor told him does not constitute competent evidence as to diagnosis or etiology.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Finally, to whatever the extent that the Veteran attempts to assert that he has a current disability that is medically-related to service-specifically, his right hand injury therein-such  attempt must fail.  In this regard, the Board emphasizes that the matters of the diagnosis and etiology of the claimed disability at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis and  etiology of the Veteran's claimed residuals of a broken finger of the right hand is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matters upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  As, with respect to claimed residuals of a broken finger of the right hand., the lay assertions of current disability and medical nexus do not constitute competent evidence, and, thus, have no probative value., the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record, on the basis of his lay assertions, alone.  

For all the foregoing reasons, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for disability claimed as residual(s) of a broken finger of the right hand is denied.



______________________________________________
JAQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


